DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment/RCE filed 4/19/2022.
	Claims 1-5, 7-11, and 13 were amended. Claims 6, and 12 were canceled. No claims were added.
Claims 1-5, 7-11, and 13 as renumbered 1-11 are allowed.

Allowable Subject Matter
Claim 1-5, 7-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-5m 7-11 and 13, Batra in the combination of Song in view of Batra doesn’t disclose the determination of a potency score as amended in independent claims 1, and 7 system for analyzing and structuring data records, wherein the system comprises a server arrangement operable to: extract data records from publicly available data sources; identify a class for each of the data records, wherein the class comprises a format of the data record or a type of the data record, wherein the format of the data record comprises one of: a spreadsheet, a digital document, an image, an audio file or a video file, and wherein the type of the data record refers to topic of contents included in the data record; analyze one or more parameters related to each of the data records to calculate a data potency score for each of the data records, wherein the one or more parameters that are analyzed for each of the a data records are selected based on the class of the data record, wherein the data potency score for each of the data records provides an estimate of quality of content in the data record; tag the data potency scores with the data records corresponding thereto; process each of the data records with corresponding tagged data potency scores into a uniform format; store the processed each of the data records in a database arrangement as structured data records; analyze the data potency scores for the data records related to an entity over a sustained period of time; 2US 16/543,025 Response to Advisory Action dated 22 Mar 2022 obtain at least one factor related to the entity over the sustained period of time, wherein the at least one factor comprises at least one of: valuation of the entity, market trust of the entity, and stock market values of the entity; and plot the data potency scores with respect to the at least one factor related to the entity, wherein the plot provides a correlation between the data potency scores and the at least one factor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siddique et al. 20160210602 related to system and method for collaborative shopping, business and entertainment.
Siddique et al. 20130215116 related to system and method for collaborative shopping, business and entertainment.
Murray et al. 20190102438 related to adaptive recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 27, 2022